Citation Nr: 0940004	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
Board at a videoconference hearing held in May 2004.  The 
Board remanded the case in September 2004 and April 2007.  

In an April 2008 statement, the Veteran purported to submit 
evidence in connection with his appeal of the April 2007 
Board decision denying service connection for schizophrenia.  
The matter of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
psychiatric disability is hereby referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket.  See 38 
U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDING OF FACT

Left leg disability, consisting of a scar, was noted at the 
Veteran's service entrance examination; during service the 
left leg disability chronically worsened in severity.


CONCLUSION OF LAW

The veteran's left leg disability was aggravated during 
active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in May 2007 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b). 

The service treatment records show that at service entrance, 
the Veteran was noted to have a cut on his left leg measuring 
0.5 inches.  In July 1976 he underwent adhesionolysis and 
distal fasciotomy of the left lower leg for subcutaneous 
adhesions between the scarred skin (that is, the scarring 
noted at service entrance) and underlying muscle fascia of 
the distal one third of the anterior compartment; the 
scarring and adhesions were considered to have existed prior 
to service given that the Veteran reported that at age 13, he 
sustained an avulsion skin laceration which involved partial 
loss of the subcutaneous fat.  As to the precipitating event 
for the surgery, the Veteran reported experiencing a pulling 
sensation at the scar site when running long distances.  The 
surgery was performed without complications.  For several 
days after the surgery the Veteran complained of loss of foot 
function, although his clinicians indicated that the surgery 
did not involve the nerves.

VA treatment records for 1978 show that in June 1978, the 
Veteran complained of left leg stiffness.  

On file is the report of a December 1978 VA examination.  The 
Veteran reported experiencing left leg problems, and 
indicated that he sustained a severe laceration to the left 
leg that was sutured in service.  Physical examination showed 
that he had a limp favoring the left leg.  He had a well-
healed scar that was 2-inches in length located on the middle 
one third of the leg.  X-ray studies of the left leg showed 
no abnormalities.

On file are the transcripts of rating board hearing held in 
June 1980 and June 1984.  The Veteran testified that he 
injured his left leg in a 1975 fall.  He explained that he 
developed scar tissue from the injury, and underwent surgery 
to remove that tissue.  He described the scarring as located 
just above the ankle.  He testified that he first sought 
treatment for his left leg problems after service around 
November 1977.  He described his left leg symptoms as 
including pain and loss of function, and explained that he 
believed the service surgery involved the loss of muscle 
substance. 

VA treatment records for 1996 through 2008 show that in 
February 1996, physical examination disclosed the presence of 
an old scar on the left lateral leg above the lateral 
malleolus.  In February 2000 the Veteran reported limping 
following a recent injury to his left leg from a metal 
object.  In June 2003, the Veteran reported that he 
experienced chronic weakness in the left leg due to the 
service surgery.  In July 2007, his clinicians noted that the 
left leg symptoms were consistent with myofascial pain from 
scar tissue with a neuropathic component; electrodiagnostic 
studies, however, were negative for abnormalities.  

At his May 2004 hearing, the Veteran testified that he had a 
scar on his lower left leg before entering service, but that 
he fell in service and injured the same area.  He explained 
that he then underwent surgery to release the scar tissue, as 
the tissue was purportedly responsible for the fall.  He 
testified that up until the fall, the scar had been 
productive of increasing loss of function.  He explained that 
he had experienced left lower leg problems ever since the 
fall. 

The Veteran attended a VA examination in May 2008.  He 
reported cutting his left lower leg around the age of 13.  He 
explained that in service, he fell and injured the area 
again, resulting in the onset of pain which led eventually to 
surgery to revise the scarring.  Physical examination showed 
tenderness of the scar (which measured 15 square centimeters 
in area) and functional limitations of the ankle.  Diagnostic 
studies of the left lower leg were essentially negative.  The 
examiner concluded that the Veteran did have a left lower leg 
disability that was manifested by decreased ankle function 
and a tender scar.  The examiner opined that the left leg 
disability did exist prior to service, but that he could not 
offer an opinion as to whether the disorder was aggravated 
during service or if it increased beyond its natural 
progression during service.  He explained that he could not 
offer an opinion because he could not determine the extent of 
the original injury.  He concluded that the Veteran's current 
tender scar was caused by the service surgery.

The Board notes that the Veteran has conceded that he had a 
lower left leg disorder that pre-existed his service, and 
finds that the service entrance examination recorded the 
presence of a scar in the same area as his current scar which 
is the subject of this appeal.  Inasmuch as the left leg 
disability was noted at the time of entry into service, the 
Board finds that the presumption of soundness does not 
attach, and need not be rebutted.

The Board nevertheless finds that the Veteran's pre-existing 
left leg disorder increased in severity during service.  In 
this regard, the record shows that although a scar was noted 
at service entrance, there is no indication it was 
symptomatic.  The service treatment records indicate that the 
Veteran reported the scar becoming symptomatic in service, 
and show that the effects of the scarring were significant 
enough to warrant surgical revision three years after his 
entrance into service.  The postoperative notes indicate that 
the Veteran was reporting left foot dysfunction similar to 
that which he currently reports.  Given the evidence showing 
an increase in the severity of the pre-existing left leg 
disorder in service, the Board finds that the presumption of 
aggravation thereby attached.

As to whether the presumption of aggravation has been 
rebutted by clear and unmistakable evidence, the record shows 
that the Veteran was examined in May 2008.  The examiner 
agreed that the left leg disorder existed prior to service, 
and that the current tender scarring in particular is related 
to the disorder noted at service entrance.  As to whether the 
disorder was aggravated in service beyond its natural 
progression, the examiner was unable to offer an opinion, and 
made clear that his difficulty in providing an opinion was 
occasioned by the lack of sufficient pre-service evidence on 
which to base a conclusion.

Given that the examiner was unable to offer any opinion 
concerning whether the disorder was aggravated beyond normal 
progression in service, and as the post-service records show 
that the scarring encompasses a larger area than it did in 
service and that the Veteran has remained symptomatic since 
service, the Board finds that the presumption of aggravation 
has not been rebutted by clear and unmistakable evidence.  
Consequently, the Board finds that service connection for 
left leg disability on the basis of aggravation in service is 
warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left leg disability is 
granted.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


